EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Bryan Gallo on 1/27/2022. 
(Examiner Amendment)
2.	The Claims have been amended as follow:
		Claims 16 and 19-24 are canceled. 

Allowable Subject Matter
3.	This office action is a response to amendments submitted on 10/27/2021 and subsequent examiner's amendment agreed on 1/27/2022.
	Applicant has amended claims 1 by adding limitations previously objected from claim 4 and has added new claim 17 comprising limitations previously objected from claim 11. New claims 16 and 19-24 have been canceled.
4.	Claims 1, 3, 5-13 and 17-18 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Aoki (US 9,007,011), HAKIJIMA (JP 06060581 A) and SUSUKI (US 20140009093 A1) are the closest prior art disclosed.

Regarding claim 17, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a short-circuiting signal output unit that is connected between the interphase short- circuiting unit and a one-phase coil of the three-phase coils, and that outputs the short-circuiting signal to the interphase short-circuiting unit when an input of the brake control signal is received, wherein the motor has a first coil and a second coil in each of the three phases, and the motor driving unit energize the first coils of each of the three phases, and the brake control unit detects a counter electromotive force generated in a one-phase coil of the second coils of each of the three phases, and outputs the brake control signal based on a result of the detection”.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846